Citation Nr: 0638914	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-01 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement  to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active service from April 2000 to May 2002.  
His DD Form 214 also indicates he had an additional 5 months 
and 26 days of unverified active service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision by the RO in Atlanta, Georgia.  
The veteran has since relocated, and the RO in Newark, New 
Jersey, now has jurisdiction.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's claimed disorders - 
and, especially, whether they are somehow attributable to his 
service in the military.

The veteran's service medical records (SMRs) document 
consistent treatment for a back disorder.  In May 2000, he 
complained of low back pain of six days' duration.  The 
diagnosis was a pulled muscle.  Complaints of pain were again 
noted in June 2000, August 2000 and April 2002.  An April 
2002 treatment record also indicated he had begun receiving 
physical therapy for his back.



Also documented are consistent complaints of ankle pain.  In 
July 2000 the veteran stated that he experienced "on and 
off" ankle pain when running.  The pain had lasted for over 
a week.  The diagnosis was sprained right ankle.  The 
complaints of pain persisted throughout service and his 
diagnoses included left ankle strain, arthralgia, and Grade 
II ankle instability.

Additionally, noted throughout the veteran's SMRs are 
references to neck pain.  In September 2000, he noted 
complaints of pain between the C-3 and C-5 vertebrae.  The 
diagnosis was strain, secondary to improper slumpy posture.  

The veteran also presented numerous times with frequent 
complaints of knee pain.  A 2000 physical therapy evaluation 
record shows complaints of bilateral knee pain aggravated by 
running, squats and stairs.  The diagnosis was bilateral 
retropatellar pain syndrome.  In January 2001, the veteran 
had pain in both knees that was primarily at the base of the 
patella and worse on full extension.  The diagnosis 
was strain.

There is still additional relevant evidence concerning the 
evaluation and treatment the veteran has received since 
service consisting of VA examination reports and VA X-ray 
studies.  These post-service medical records suggest 
continuing treatment following service for all noted 
disabilities, as well as current diagnoses.

It remains unclear, however, whether the veteran's current 
disorders were incurred during his military service.  He 
previously underwent VA examinations in August 2002 and again 
in November 2004, but the examiners failed to comment on the 
cause of the conditions at issue - either favorably or 
unfavorably.  Consequently, he must be reexamined to obtain 
these necessary medical nexus opinions.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate information to decide a claim).



Also, when notifying the veteran of his appointment for his 
VA examinations, the AMC should inform him of the 
consequences for failing to report.  According to 38 C.F.R. § 
3.655(b), when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
If, on the other hand, the examination is scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be disallowed.  See 38 C.F.R. § 
3.655(b).

Additionally, in January 2005 the veteran indicated he had 
received relevant treatment since 2004 at the VA Medical 
Center (VAMC) in East Orange, New Jersey.  These additional 
records need to be obtained for consideration in his appeal.  
38 U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c).  See, too, Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's treatment 
records since 2004 from the VAMC in East 
Orange, New Jersey, and put these 
additional records in his claims file 
for consideration with the other 
evidence.  If the request for these 
records is unsuccessful, notify him 
appropriately.

2.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
the conditions claimed affecting his 
low back, right knee, neck and ankles.  
The designated VA examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) these 
conditions are related to the veteran's 
service in the military - taking note 
of the relevant treatment he received 
for each while on active duty.  





To facilitate making this determination, 
the examiner should review all relevant 
evidence in the claims file, including a 
copy of this remand.  All diagnostic 
testing and evaluation needed to make 
this determination should be conducted.

The examiner should explain the basis of 
the opinion, whether favorable or 
unfavorable.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


